UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4473


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN QUICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:96-cr-00134-FDW-6)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew B. Kaplan, THE KAPLAN LAW FIRM PLLC, Arlington, Virginia,
for Appellant.     Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Melvin Quick appeals the district court’s judgment revoking

his term of supervised release and sentencing him to seven months

of imprisonment.     Counsel has filed a brief pursuant to Anders v.

California,    386 U.S. 738    (1967),    stating    that   there    are   no

meritorious issues for appeal, but questioning whether sufficient

evidence supports the revocation.              Although advised of his right

to file a pro se supplemental brief, Quick has not done so.                      The

Government has declined to file a response brief.                 Following our

review of the record, we affirm.

     We review for abuse of discretion a district court’s judgment

revoking supervised release and imposing a term of imprisonment.

United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999); United

States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).               The district

court need only find a violation of a condition of supervised

release by a preponderance of the evidence. 18 U.S.C. § 3583(e)(3)

(2012); Copley, 978 F.2d at 831.             The court’s factual findings are

reviewed for clear error.           United States v. Padgett, 788 F.3d 370,

373 (4th Cir.), cert. denied, 136 S. Ct. 494 (2015).                We conclude

that the district court did not clearly err in finding that Quick

violated      the    stated     conditions        of      supervised      release.

Accordingly, the court did not abuse its discretion by revoking

Quick’s supervised release and ordering a term of imprisonment.



                                         2
     In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.       We therefore affirm

the district court’s judgment.     This court requires that counsel

inform Quick, in writing, of the right to petition the Supreme

Court of the United States for further review.       If Quick requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Quick.      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                   3